         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 1 of 54




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

EUREKA DATABASE SOLUTIONS,
LLC,

               Plaintiff,
                                                       CIV. ACTION NO. 6:20-CV-197
vs.

                                                       JURY TRIAL DEMANDED
NEXIDIA, INC.,

               Defendant.

                 COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Eureka Database Solutions, LLC (“Eureka”) files this Complaint

for Patent Infringement against Nexidia, Inc. (“Nexidia”) for infringement of U.S.

Patent Nos. 6,173,287, 6,311,189, and 6,332,144 (collectively “the Asserted

Patents”).

                                          PARTIES

       1.      Eureka Database Solutions, LLC (“EDS”) is a Texas limited liability

company with its headquarters and principal place of business at 1400 Preston Road,

Suite 475, Plano, Texas 75093.

       2.      Nexidia is a Delaware corporation having an office located at 3001 Bee

Caves Road, Suite 100, Austin, Texas 78746, and headquarters at 3565 Piedmont

Road NE, Building 2 Suite 400, Atlanta, Georgia 30305. Nexidia may be served


EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                        1
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 2 of 54




through its registered agent, The Corporation Trust Company, Corporation Trust

Center, 1209 Orange Street, Wilmington, Delaware 19801.

       3.      Nexidia offers infringing products and services for sale and use

throughout the United States, including in this district.

       4.      Nexidia advertises its infringing products and services throughout the

district and has financially benefited from conducting business in Texas.

       5.      Nexidia offers products and services that provide, among other things,

multimedia search, filtering, and indexing capabilities to users.

                             JURISDICTION AND VENUE

       6.      Eureka brings this action for patent infringement under the patent

laws of the United States, namely 35 U.S.C. §§ 271, 281, and 284-285, among

others. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

       7.      Nexidia is subject to general and specific personal jurisdiction of this

Court based upon its regularly conducted business in Texas and in this judicial

district giving rise to this action. Nexidia has established minimum contacts with

this forum such that the exercise of jurisdiction over Nexidia comports with

traditional notions of fair play and substantial justice.

       8.      Nexidia directly and through subsidiaries and intermediaries (including

distributors, retailers, and others) has committed acts of infringement in this district



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         2
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 3 of 54




by making, using, testing, selling, importing into the United States, and/or offering

for sale products that infringe the Asserted Patents.

       9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§

1400(b) and 28 U.S.C. § 1391.

       10.     Nexidia has committed acts of infringement in the Western District of

Texas and maintains a regular and established place of business in the district located

at 3001 Bee Caves Rd Suite 100, Austin, TX 78746, according to Nexidia’s website:




                        https://www.nice.com/worldwide-offices/.

                                THE EUREKA PATENTS

       11.     Nexidia has infringed U.S. Patent Nos. 6,173,287, 6,311,189, and

6,332,144.

       12.     The ‘189, ‘287, and ‘144 Patents relate to methods, apparatuses, and

EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                        3
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 4 of 54




systems for annotating media, accessing an item of interest within a stored

representation of data, ranking multimedia annotations of interest, and matching a

query to a portion of media.

       13.     EDS is the assignee of all right, title, and interest in and to the ‘287

Patent, titled “Technique for Ranking Multimedia Annotations of Interest” (attached

as Exhibit A).

       14.     EDS is the assignee of all right, title, and interest in and to the ‘189

Patent, titled “Technique for Matching a Query to a Portion of Media” (attached as

Exhibit B).

       15.     EDS is the assignee of all right, title and interest in and to the ‘144

Patent, titled “Technique for Annotating Media” (attached as Exhibit C).

       16.     EDS has the exclusive right to assert all causes of action arising under

the Asserted Patents and the right to remedies for infringement thereof.

       17.     The original assignee of the ‘189 Patent, Altavista Company, was one

of the most popular search engines in the late 1990s. It was created by research

scientists at Digital Equipment Corporation (the original assignee of the ‘287 and

‘144 Patents) and was the 11th most visited website in 1998. Yahoo purchased

Altavista in 2003.

                                   The Asserted Patents

       18.     On January 9, 2001, the United States Patent and Trademark Office



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                        4
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 5 of 54




issued the ‘287 Patent for inventions covering, in one claimed embodiment, a

method for accessing an item of interest within a particular one of a plurality of

stored representations of data, the method comprising: a) searching a plurality of

stored annotations corresponding to different items within the plurality of stored

representations of data to locate an annotation of interest corresponding to the item

of interest, the annotation of interest having an associated data identifier and an

associated location identifier, the associated data identifier corresponding to the

particular one of the plurality of stored representations of data, the associated

location identifier corresponding to a location of interest within the particular one of

the plurality of stored representations of data; b) searching a plurality of stored data

identifiers associated with the plurality of stored annotations to locate the associated

data identifier and an associated address identifier, the associated address identifier

corresponding to an address of the particular one of the plurality of stored

representations of data within the plurality of stored representations of data; and c)

accessing the item of interest at the location of interest using the associated address

identifier and the associated location identifier.

        19.    The technologies recited in the claims of the ‘287 Patent claim

inventive concepts and do not claim an abstract idea. The inventive concepts are

directed to a technical solution to solve a problem unique to data storage technology

by greatly enhancing and facilitating the operation of data storage and retrieval



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         5
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 6 of 54




technology.

        20.    For example, embodiments of the claimed invention recite a method for

accessing an item of interest within stored representations of data by using

annotations, data identifiers, locations of interest and other computer-specific

technology. The inventions are directed to helping organizations solve the problem

of allowing multimedia content to be easily stored on, and retrieved from, relatively

inexpensive digital storage devices. ‘287 Patent, col. 1, lines 16-17.

       21.     Independent claim 1 is not representative of the claims of the ‘287

patent. The dependent claims add meaningful limitations that further demonstrate

that those claims are not directed to an abstract idea and reflect inventive concepts.

The dependent claims recite, for example, accessing one of a plurality of items

within a particular content stream without first accessing another item of interest.

By providing this novel functionality, the inventions enable targeted access by a user

that does not require cycling through query results to locate a particular item of

interest resulting in an improved system that delivers more expedient and efficient

querying and retrieval. Such detail precludes characterizing the claims as covering

abstract ideas, laws of nature, or natural phenomenon.           These details also

demonstrate inventive aspects of the disclosed embodiments that are not reflected in

independent claim 1.

       22.     Another dependent claim example is storing the associated data



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       6
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 7 of 54




identifier corresponding to an address of the particular stored content within the

plurality of stored data identifiers, resulting in an improved data structure that

delivers more expedient and efficient querying and retrieval. Such detail precludes

characterizing the claims as covering abstract ideas, laws of nature, or natural

phenomenon. These details also demonstrate inventive aspects of the disclosed

embodiments that are not reflected in independent claim 1.

       23.     The technology claimed in the ‘287 Patent presented new and unique

advantages over the state of the art at the time. Although the inventions taught in

the claims of the ‘287 Patent have by today been widely adopted by leading

businesses, at the time of the invention, the technologies were innovative. At that

time, organizations had little or no means of searching within multimedia content,

organizing information about multimedia content, and delivering multimedia

content in a ubiquitous manner. See ‘287 Patent, col. 1, lines 11-64.

       24.     In the Background of the Invention section of the specification, the

inventors described the state of the art: large amounts of analog multimedia data that

was being digitized to enable more efficient and cost-effective storage and retrieval.

       25.     A problem the inventors recognized and solved by their inventions was

that multimedia content owners had little or no means of searching the content,

organizing information about multimedia content, and delivering multimedia

content. More specifically, there was little or no “means for searching inside streams



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       7
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 8 of 54




of multimedia content (e.g., audio/video streams), adding meta-information to

multimedia content (i.e., annotating multimedia content) for purposes of indexing

within multimedia content, and providing universal access to indexed multimedia

content over a variety of connection speeds and on a variety of client platforms.”

       26.     The growing volume of digitized multimedia content at the time of the

inventions gave rise to a need for an efficient system and technique for augmenting

digital content with metadata associated with portions of content that could be stored

in association with the content, searched to locate portions of content of interest, and

enable efficient retrieval, and delivery of relevant portions without the need for

retrieving and delivering entire content streams that would then be searched for the

particular portion of interest.

       27.     The asserted claims of the ‘287 Patent are not directed to a method of

organizing human activity, a fundamental economic practice long prevalent in our

system of commerce, or a building block of the modern economy. Instead, they are

limited to specific solutions for data storage technology.

       28.     More particularly, with reference to the ‘287 Patent specification, at the

time of the inventions claimed in the ‘287 Patent (circa 1998), organizations desired

to migrate analog multimedia content to digital form. This process provided the

ability to store, search, browse, and retrieve digitized multimedia content from

distributed sites. An organization having a number of distributed offices could store,



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                          8
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 9 of 54




search, browse, and retrieve digitized multimedia content from a centralized storage

facility over a local area network or public computer network such as the world-wide

web. ‘287 Patent at 1:19-29.

       29.     A technological context of the ‘287 Patent is an organization wanting

to provide other entities located outside the organization with the ability to access,

search, browse, and retrieve digitized multimedia content stored and maintained

within the organization. ‘287 Patent at 1:41-52.

       30.     For example, the ‘287 Patent specification describes the claimed

subject matter providing such organizations (or third-party entities accessing the

multimedia data) the ability to search within stored multimedia content by creating

a new and useful data structure adding meta-information to multimedia content (i.e.,

annotating multimedia content) to index the multimedia content and enable

searching, browsing, retrieval, and access of distributed multimedia content without

having to undertake the time-consuming and inefficient process of locating items of

interest (e.g., spoken phrases or visual scenes) within an audio or video stream.

       31.     The ‘287 Patent specification details network schematics of

embodiments in Figures 1A and 1B along with a detailed description of the novel

processes carried out within them to generate the inventive data structures that

provide the benefits of the inventions.

       32.     Figure 1A is accompanied by a description of the claimed processes



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       9
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 10 of 54




carried out in the system. See ‘287 4:66-11:7.




       33.     The process claimed in the ‘287 Patent creates data structures that were

novel and useful at the time of their invention.

       34.     Figure 5 shows a file structure for a file that is stored in a media

database (22 in Figure 1A above) containing a digital representation of audio/video

data in accordance with the inventions claimed in the ‘287 Patent. ‘287 at 4:14-16.




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       10
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 11 of 54




       35.     At the time of the inventions claimed in the Asserted Patents, a system

having a user interface showing media/metadata relationships that enabled a user to

navigate stored multimedia content based upon such media/metadata relationships

to identify clips in a media stream was novel and useful.


EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      11
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 12 of 54




       36.     The technology claimed in the ‘287 Patent does not preempt all ways

for accessing items within a stored representation of data. For example, the claims

do not preclude identifying the location of a stored document or other methods of

searching for data that do not use stored annotations, metadata tables, or the novel

data structures claimed in the ‘287 Patent.

       37.     The ‘287 Patent claims cannot be practiced by a human alone and there

exists no human analogue to the methods claimed in the ‘287 Patent. The claims are

specifically directed to data storage, annotation, retrieval, and indexing technology

and recite components such as annotations, data identifiers, locations of interest and

other computer-specific technology that exist in the context of computer-based

systems and cannot be practiced by a human alone.

       38.     The particular combination of claim elements recited in the claims of

the ‘287 Patent was not well-understood, routine, or conventional to a skilled artisan

in the relevant field at the time of the inventions.

       39.     The claimed subject matter of the ‘287 Patent describes novel

techniques and methods for transforming digital multimedia content by storing

annotations associated with content, searching stored annotations to locate a desired

portion of content, and providing access to portions of multimedia content without

the need for burdensome and time-consuming review of large multimedia streams

to find particular portions of interest.



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      12
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 13 of 54




       40.     The specifications of the Asserted Patents describe data elements for

use in practicing the inventions that one of skill in the art at the time of the inventions

(circa 1998) would recognize as not being generic.

       41.     An “Object Table” is a data element in a meta database that lists all

multimedia objects. An Object Table comprises, in an exemplary embodiment, an

assigned object identification number, which typically is a unique numeric or

alphanumeric value, and object type (e.g., audio or video).

       42.     Figure 8 exemplifies the structure and content of an Object Table:




       43.     A “Representation Table” stores representations, each assigned a

unique identification number, corresponding to objects.

       44.     The Representation, Annotation, and Object tables disclosed and

claimed in the ‘287 Patent were not abstract concepts. The ‘287 Patent is directed



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                           13
          Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 14 of 54




to more than simply reviewing research notes on content.

         45.   Figure 9 exemplifies the structure and content of a Representation

Table:




         46.   An “Annotation Table” lists annotations in the object database.

Examples of annotations include transcript, speaker, or keyframe. Annotations

generated for an object that represents an audio/video stream, for example, have a

corresponding start and end time.

         47.   The claimed stored annotations, annotation table, and related data

structures were novel and unique at the time of the invention and were not considered

routine, conventional or well-understood by those of skill in the art.




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                     14
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 15 of 54




‘287 at 17:17-25.

       48.     Figure 10 exemplifies the structure and content of an Annotation Table:




       49.     The novel metadata structures and elements claimed in the ‘287 Patent

were not generic database components well known to or understood by those of

ordinary skill in the art at the time of the inventions.

       50.     The novel techniques for performing operations on the metadata

structures and operations claimed in the ‘287 Patent were not generic database

EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      15
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 16 of 54




components well known to or understood by those of ordinary skill in the art at the

time of the inventions.

       51.     The claimed subject matter of the ‘287 Patent describes systems and

methods for transforming multimedia content into searchable, retrievable, and

efficiently stored (enabling distributed storage and access) datastores associated in a

novel manner to enable operations that could not be performed on analog or digital

multimedia content at the time of the inventions.

       52.     On October 30, 2001, the United States Patent and Trademark Office

issued the ‘189 Patent. One claimed embodiment recites a method for matching a

query to a portion of media, comprising: a) receiving a query relating to media of

interest; b) searching, based upon the query, a plurality of annotation values to

identify an annotation value within the plurality of annotation values which matches

the query, each of the plurality of annotation values corresponding to a respective

portion of a respective item of available media; c) identifying a start time of a media

stream forming a first portion of a first item of available media corresponding to the

identified annotation value; and d) providing the identified media stream start time

in response to the query.

       53.     The ‘189 Patent focuses on the structure, function, and operation of the

Annotation Table and claims systems and methods for using it to query, identify,

and provide access to multimedia content.



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       16
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 17 of 54




       54.     The Annotation Table (see Figure 10) stores metadata associated with

multimedia content.

       55.     An Annotation Table was not a generic component in multimedia

storage and streaming systems at the time of the inventions circa 1998 and generating

and using an Annotation Table was not a well-understood methodology for

performing operations on stored multimedia content.

       56.     The claimed subject matter of the ‘189 Patent provided an inventive

augmentation to stored multimedia content by providing a searchable Annotation

Table used to locate start times or other indicia of portions of multimedia content of

interest.

       57.     More particularly, with reference to the ‘189 Patent specification, at the

time of the inventions claimed in the ‘189 Patent (circa 1998), organizations desired

to migrate analog multimedia content to digital form. This process provided the

ability to store, search, browse, and retrieve digitized multimedia content from

distributed sites. An organization having a number of distributed offices could store,

search, browse, and retrieve digitized multimedia content from a centralized storage

facility over a local area network or public computer network such as the world-wide

web. ‘189 Patent at 1:19-29.

       58.     A technological context of the ‘189 Patent is an organization wanting

to provide other entities located outside the organization with the ability to access,



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         17
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 18 of 54




search, browse, and retrieve digitized multimedia content stored and maintained

within the organization. ‘189 Patent at 1:43-54.

       59.     For example, the ‘189 Patent specification describes the claimed

subject matter providing such organizations (or third-party entities accessing the

multimedia data) the ability to search within stored multimedia content by creating

a new and useful data structure adding meta-information to multimedia content (i.e.,

annotating multimedia content) to index the multimedia content and enable

searching, browsing, retrieval, and access of distributed multimedia content without

having to undertake the time-consuming and inefficient process of locating items of

interest (e.g., spoken phrases or visual scenes) within an audio or video stream.

       60.     The ‘189 Patent specification details network schematics of

embodiments in Figures 1A and 1B along with a detailed description of the novel

processes carried out within them to generate the inventive data structures that

provide the benefits of the inventions.

       61.     Figure 1B is accompanied by a description of the claimed processes

carried out in the system. See, e.g., ‘189 at 4:20-9:17.




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       18
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 19 of 54




       62.     Utilizing the system illustrated in Figure 1B, multimedia content is

processed into digital representations consisting of three components: an audio layer,

a video layer, and a system layer.

       63.     The specification describes the utility of this process and resulting data

structures:




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         19
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 20 of 54




‘189 at 13:10-34.

       64.     The process claimed in the ‘189 Patent creates data structures that were

novel and useful at the time of their invention.

       65.     The system and methods claimed in the ‘189 Patent represent novel

uses and applications of these data structures for identifying start time markers in

multimedia streams based upon stored metadata values.

       66.     Figure 5 shows a file structure for a file that is stored in a media

database (22 in Figure 1B above) containing a digital representation of audio/video

data in accordance with the inventions claimed in the ‘189 Patent. ‘189 at 13:60-



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       20
          Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 21 of 54




14:56.




         67.   At the time of the inventions claimed in the Asserted Patents, a system

having a user interface showing media/metadata relationships that enabled a user to

navigate stored multimedia content based upon such media/metadata relationships


EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      21
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 22 of 54




to identify clips in a media stream was novel and useful.

       68.     The technologies recited in the claims of the ‘189 Patent provide

inventive concepts and do not claim an abstract idea. The inventive concepts are

directed to a technical solution to solve a problem unique to media streaming

technology, by greatly enhancing and facilitating the searching, identifying portions

of, and providing access to multimedia data streams.

       69.     For example, embodiments of the claimed invention recite a method for

matching a query to a portion of media using queries and other computer-specific

technology. The inventions are directed to helping organizations solve the problem

of allowing multimedia content to be easily stored on and retrieved from relatively

inexpensive digital storage devices. See ‘189 Patent, col. 1, lines 13-21.

       70.     The ‘189 Patent provides a technique for matching a query to a slice of

media.

       71.     The technology claimed in the ‘189 Patent presented new and unique

advantages over the state of the art at the time. Although the inventions taught in

the claims of the ‘189 Patent have by today been widely adopted by leading

businesses, at the time of the invention, the technologies were innovative. At that

time, organizations had little or no means of searching within multimedia content,

organizing information about multimedia content and delivering multimedia content

in a ubiquitous manner. See ‘189 Patent, col. 1, lines 13-66.



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      22
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 23 of 54




        72.    The claims of the ‘189 Patent are not directed to a method of organizing

human activity, a fundamental economic practice long prevalent in our system of

commerce, or a building block of the modern economy. Instead, they are limited to

specific solutions for data media streaming technology.

       73.     The ‘189 Patent describes and claims methods and systems utilizing a

non-abstract Annotation Table data structure having specific data elements

necessary for providing the ability to perform pinpoint search, retrieval, and

provision functions on stored multimedia content.

       74.     The technology claimed in the ‘189 Patent does not preempt all ways

for matching queries to media. For example, the claims do not preclude matching

the query to the media as a whole, or other methods of searching for data that do not

use the novel data structures disclosed and claimed in the ‘189 Patent.

       75.     The ‘189 Patent claims steps and functionality operate on the novel

data structures claimed and described in the patent specification. Indeed, the

specification explicitly states that operation is “directly related to the indexing

process and the structure of the index database.” ‘189 at 17:4-38.




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       23
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 24 of 54




       76.     The ‘189 Patent claims cannot be practiced by a human alone and there

exists no human analogue to the methods claimed in the ‘189 Patent. The claims are

specifically directed to matching a query to a portion of media using queries and

other computer-specific technology that exists in the context of computer-based

systems and cannot be practiced by a human alone.

       77.     The particular combination of claim elements recited in the claims of

the ‘189 Patent (including in particular annotation values in an Annotation Table)

was not well-understood, routine, or conventional to a skilled artisan in the relevant

field at the time of the inventions.

       78.     Independent claim 1 is not representative of the claims of the ‘189

patent. The dependent claims add meaningful limitations that further demonstrate

that those claims are not directed to an abstract idea and reflect inventive concepts.

The dependent claims recite, for example, storing and searching annotation values


EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      24
          Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 25 of 54




that include text or phrases within audio or video media.          These limitations

meaningfully limit the independent claim scope to particular applications (e.g., audio

or video) and specific annotation field schema. Such detail precludes characterizing

the claims as covering abstract ideas, laws of nature, or natural phenomenon. These

details also demonstrate inventive aspects of the disclosed embodiments that are not

reflected in independent claim 1.

         79.   On December 18, 2001, the United States Patent and Trademark Office

issued the ‘144 Patent. One claimed embodiment recites a method for annotating

media comprising the steps of: a) identifying one or more particular times within

media stream at which content corresponds to an annotation value; b) associating the

annotation value with the one or more particular times; and c) identifying a

probability representing a measure of confidence in an accuracy of the annotation

value.

         80.   The ‘144 Patent focuses on building, storing, and using the Annotation

Table and claims systems and methods for annotating media by identifying

particular times within a media stream corresponding to an annotation value, which

may include a textual item or thing, based upon a probabilistic calculation.

         81.   The Annotation Table (see Figure 10) stores metadata associated with

multimedia content in a novel data structure.

         82.   The Annotation Table may also include associated probability values



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      25
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 26 of 54




reflecting a measurement of confidence in the accuracy metadata associated with

multimedia content. Annotation probabilities are represented by Figure 6:




       83.     An Annotation Table including probabilistic metadata was not a

generic component in multimedia storage and streaming systems at the time of the

inventions circa 1998 and generating and using an Annotation Table featuring

probabilistic modeling was not a well-understood methodology for performing

operations on stored multimedia content.

       84.     The claimed subject matter of the ‘144 Patent provided an inventive

augmentation to stored multimedia content by providing a searchable Annotation

Table used to locate start times or other indicia of portions of multimedia content of

interest featuring probabilistic values.

       85.     More particularly, with reference to the ‘144 Patent specification, at the


EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         26
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 27 of 54




time of the inventions claimed in the ‘144 Patent (circa 1998), organizations desired

to migrate analog multimedia content to digital form. This process provided the

ability to store, search, browse, and retrieve digitized multimedia content from

distributed sites. An organization having a number of distributed offices could store,

search, browse, and retrieve digitized multimedia content from a centralized storage

facility over a local area network or public computer network such as the world-wide

web. ‘144 Patent at 1:31-53.

       86.     A technological context of the ‘144 Patent is an organization wanting

to provide other entities located outside the organization with the ability to access,

search, browse, and retrieve digitized multimedia content stored and maintained

within the organization. ‘144 Patent at 1:42-53.

       87.     For example, the ‘144 Patent specification describes the claimed

subject matter providing such organizations (or third-party entities accessing the

multimedia data) the ability to search within stored multimedia content by creating

a new and useful data structure adding meta-information to multimedia content (i.e.,

annotating multimedia content) to index the multimedia content and enable

searching, browsing, retrieval, and access of distributed multimedia content without

having to undertake the time-consuming and inefficient process of locating items of

interest (e.g., spoken phrases or visual scenes) within an audio or video stream.

       88.     The ‘144 Patent specification details network schematics of



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       27
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 28 of 54




embodiments in Figures 1A and 1B along with a detailed description of the novel

processes carried out within them to generate the inventive data structures that

provide the benefits of the inventions.

       89.     Figure 1B is accompanied by a description of the claimed processes

carried out in the system. See ‘144 at 11:62-13:43.




       90.     Utilizing the system illustrated in Figure 1B, multimedia content is

processed into digital representations consisting of three components: an audio layer,

a video layer, and a system layer.

       91.     The specification describes the utility of this process and resulting data



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         28
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 29 of 54




structures:




‘144 at 12:62-13:18.

       92.     The process claimed in the ‘144 Patent creates data structures that were

novel and useful at the time of their invention. These data structures enabled an

automatic process, such as a daemon process, for associating probabilities with

markers in multimedia content corresponding to identified times which were

previously associated with a specific annotation value. See ‘144 at 2:37-57.



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       29
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 30 of 54




       93.     A novel data structure called an annotation index is stored in association

with multimedia content to provide a user with an indication of confidence in the

correspondence of an item of interest marked in content with the annotation.

       94.     By improving multimedia storage systems with the addition of a

probabilistic annotation index, query results may be ranked and presented to a user

with additional metadata based upon the multimedia but not inherently part of it.

       95.     The probabilistic annotation index claimed in the ‘144 Patent marks an

improvement to multimedia storage systems that was novel in 1998.

       96.     The system and methods claimed in the ‘144 Patent represent novel

uses and applications of these data structures for identifying and ranking start time

markers in multimedia streams based upon stored metadata values.

       97.     Figure 5 shows a file structure for a file that is stored in a media

database (22 in Figure 1B above) containing a digital representation of audio/video

data in accordance with the inventions claimed in the ‘144 Patent. ‘144 at 14:11-53.




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         30
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 31 of 54




       98.     At the time of the inventions claimed in the Asserted Patents, a system

having a user interface showing media/metadata relationships that enabled a user to

navigate stored multimedia content based upon such media/metadata relationships

to identify clips in a media stream was novel and useful.


EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      31
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 32 of 54




       99.     The specification explicitly notes that the claimed subject matter

“differs from many video annotation systems that work on shot lists.” ‘144 at 14:42-

52.




       100. The technologies recited in the claims of the ‘144 Patent provide

inventive concepts and do not claim an abstract idea. The inventive concepts are

directed to a technical solution to solve a problem unique to media streaming

technology, by greatly enhancing and facilitating the searching, identifying portions

of, and providing access to multimedia data streams using a probabilistic model

representing a measure of confidence in the accuracy of the annotation value

corresponding to a mark or start time in the multimedia stream.

       101. For example, embodiments of the claimed invention recite a method for

receiving a query and searching, based upon the query, annotation values

corresponding to media to identify and provide a start time within the media stream

and other computer-specific technology.

EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                     32
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 33 of 54




       102. Embodiments of the claimed invention include computer systems

configured to store, search, and identify multimedia content based upon annotation

values. The inventions are directed to helping organizations solve the problem of

allowing multimedia content to be easily stored on and retrieved from relatively

inexpensive digital storage devices. See ‘144 Patent, col. 1, lines 13-20.

       103. The ‘144 Patent provides a technique for identifying start and end times

within a media stream based upon probabilistic modeling of annotations

corresponding to media content.

       104. The technology claimed in the ‘144 Patent presented new and unique

advantages over the state of the art at the time. Although the inventions taught in

the claims of the ‘144 Patent have by today been widely adopted by leading

businesses, at the time of the invention, the technologies were innovative. At that

time, organizations had little or no means of searching within multimedia content,

organizing information about multimedia content and delivering multimedia content

in a ubiquitous manner. See ‘144 Patent, col. 1, lines 13-66.

        105. The claims of the ‘144 Patent are not directed to a method of or system

for organizing human activity, a fundamental economic practice long prevalent in

our system of commerce, or a building block of the modern economy. Instead, they

are limited to specific solutions for data media streaming technology.

       106. Independent claim 1 is not representative of the claims of the ‘144



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                    33
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 34 of 54




patent. The dependent claims add meaningful limitations that further demonstrate

that those claims are not directed to an abstract idea and reflect inventive concepts.

The dependent claims recite, for example, defining independently viewable portions

of the media stream by start and end time and storing portions of a larger media

stream independently to provide more efficient handling of large video or audio

assets and distributed storage and delivery. These novel improvements to storage

and access systems for multimedia content further improve delivery of content by

query and access.

       107. In addition to improvements in storage and delivery of multimedia

content, the dependent claims recite meaningful limitations to the application of

probabilistic modeling data to separate portions of stored multimedia content. This

improved granularity yields improved query results and more efficient access to

particular items of interest particularly in large or distributed multimedia assets.

Granular probabilistic modeling of annotations of interest in multimedia content was

novel at the time of the inventions and marked a significant improvement in

multimedia storage and delivery systems by providing more accurate query results

and shorter access latency.

       108.    Such detail in the dependent claims precludes characterizing the claims

as covering abstract ideas, laws of nature, or natural phenomenon. These details also

demonstrate inventive aspects of the disclosed embodiments that are not reflected in



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      34
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 35 of 54




independent claim 1.

       109. The ‘144 Patent describes and claims methods and systems utilizing a

non-abstract Annotation Table data structure generated using specific analytical

modeling and having specific data elements necessary for providing the ability to

perform pinpoint search, retrieval, and provision functions on stored multimedia

content.

       110. The technology claimed in the ‘144 Patent does not preempt all ways

for matching queries to media. For example, the claims do not preclude matching

the query to the media as a whole, or other methods of searching for data that do not

use all of the claimed steps and elements.

       111. The ‘144 Patent claims cannot be practiced by a human alone and there

exists no human analogue to the methods claimed in the ‘144 Patent. The claims are

specifically directed to matching a query to a portion of media using queries and

other computer-specific technology that exists in the context of computer-based

systems and cannot be practiced by a human alone.

       112. The particular combination of claim elements recited in the claims of

the ‘144 Patent (including in particular annotation values and probabilities in an

Annotation Table) was not well-understood, routine, or conventional to a skilled

artisan in the relevant field at the time of the inventions




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                     35
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 36 of 54




                                     Nexidia’s Products

       113. Nexidia makes, has made, uses, tests, sells, offers for sale, distributes,

imports into the United States, licenses, and/or supports the Accused Products

(Nexidia Audio Discovery, Nexidia Search, Audiofinder).

       114. Nexidia describes the Accused Products on its website and in

publications available for download from www.nice.com and distributed throughout

the United States.

       115. For example, Nexidia describes AudioFinder in a brochure available at

the Nexidia website:




  https://www.nice.com/optimizing-customer-engagements/Documents/nx_audio_finder_brochure.pdf



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                               36
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 37 of 54




       116. Nexidia brochures provide the following description of its audio

discovery technology:




 www.nice.com/optimizing-customer-engagements/Documents/nx_audio_finder_brochure.pdf

       117. Nexidia Accused Products such as Nexidia Search quickly find all

relevant clips when a user simply types a word or phrase.

       118. Nexidia Accused Products search the spoken word content contained

within media.

       119. The following description of Nexidia Search accurately describes the

product:




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      37
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 38 of 54




https://web.archive.org/web/20160505185007/http:/nexidia.com/media/1773

/nexidia-audio-discovery-overview-2015.pdf.

       120. Nexidia promotes Search on the Nice.com website.

       121.    Nexidia promotes the functionality of the Accused Products that

embodies the Asserted Patents:




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA              38
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 39 of 54




https://www.nice.com/optimizing-customer-

engagements/Documents/nx_legal_OnDemand_brochure.pdf

       122. Nexidia publishes the following screenshot demonstrating the user

interface of the Accused Products:




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA             39
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 40 of 54




       123. Nexidia promotes the search and indexing features of the Accused

Products.

       124. The Accused Products are systems and perform methods for accessing

an item of interest such as a particular work, phrase, or phonetic string within an

audio or video stream.




https://web.archive.org/web/20160505185007/http://nexidia.com/media/1773/nexi

dia-audio-discovery-overview-2015.pdf.

       125. The user interface presents data from an annotation table:




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                   40
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 41 of 54




https://web.archive.org/web/20160505185007/http://nexidia.com/media/1773/nexi

dia-audio-discovery-overview-2015.pdf.

       126. In normal operation, the Nexidia Accused Products search phonetically

indexed content to locate annotations of interest.

            127. Nexidia advertises the phonetic qualities of its search products.




  https://www.nice.com/optimizing-customer-engagements/Documents/nx_audio_finder_brochure.pdf.



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                                41
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 42 of 54




       128. The Nexidia Accused Products store data and location identifiers

corresponding to stored representations of data (e.g., media filenames for audio

content and codes or IDs for corresponding to a start time within the stream).

       129. In normal operation, Nexidia Search searches a plurality of annotation

values (e.g., phonetically indexed dialog), identifies a start time of a media stream

and returns query results providing a media content stream in response to a query.

       130. In Nexidia Search, when a query is performed, results are displayed in

the Results Window in order of importance based upon probability as described and

shown below:




https://web.archive.org/web/20160505185007/http://nexidia.com/media/1773/nexidia-audio-
discovery-overview-2015.pdf

       131. In normal operation of the Accused Products, Nexidia searches a

plurality of data identifiers (e.g., indexed object IDs) associated with the stored

media to locate a data identifier and address (e.g., a timestamp) corresponding a

EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                             42
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 43 of 54




particular          audio          file         as         shown   below     (from

https://web.archive.org/web/20160505185007/http://nexidia.com/media/1773/nexi

dia-audio-discovery-overview-2015.pdf):




       132. The Accused Products access an audio stream at a location of interest

using a location identifier indicating a start time for a clip.

       133. The location identifier (highlighted below) corresponds to a start time

of a particular portion of media content:




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                   43
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 44 of 54




       134. Queries relating to media of interest are used to search phonetically

indexed dialog to identify an annotation value matching the query. For example,

after Nexidia Search indexes media, the user interface will initiate a search of the

indexed media for phonetic sounds that match or comprise a query term.

       135. Start time within a media stream is identified.

       136. Nexidia identifies a probability representing a measure of confidence

in the accuracy of the annotation value at each particular time and returns a “score.”




       137. Nexidia Search and AudioFinder infringe all three Asserted Patents.

       138. The Accused Products phonetically index audio files generating

metadata that is associated and distributed with the originating media segments,

stored in databases, and searchable in various environments. See Nexidia Phonetic

Search Technology Whitepaper (2017).

       139. The Accused Products infringes U.S. Patent Nos. 6,173,287 and


EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      44
          Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 45 of 54




6,311,189.

         140. In normal operation, the Nexidia Accused Products perform each and

every step of the ‘144 patent claims.

         141. For example, Nexidia Search and AudioFinder perform a method for

phonetically indexing audible dialog in audio files (annotating media) by identifying

and associating one or more particular times corresponding with dialogue within a

media stream.

         142. Nexidia Search and AudioFinder identify a probability representing a

measure of confidence in accuracy of an annotation value at one or more particular

times.

          COUNT 1 - INFRINGEMENT OF U.S. PATENT NO. 6,311,189

         143. Eureka realleges and incorporates by reference the allegations set forth

in the preceding paragraphs as if set forth verbatim in this Count.

         144. Eureka is the owner, by assignment, of U.S. Patent No. 6,311,189, titled

“Technique for Matching a Query to a Portion of Media.”

         145. As the owner of the ‘189 Patent, Eureka holds all substantial rights in

and under the ‘189 Patent, including the right to grant sublicenses, exclude others,

and to enforce, sue, and recover damages for past and future infringement.

         146. The United States Patent Office granted the ‘189 Patent on October 30,

2001.



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      45
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 46 of 54




         147. The ‘189 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code and a full examination by the

Patent Office.

         148. Defendant has been practicing one or more claims of the ‘189 Patent,

including at least claims 1, 9-11 by making, using, monetizing, testing, offering for

sale, selling, and/or importing the Nexidia Accused Products provide indexing,

annotations, coding, and the ability to search and display media.

         149. Nexidia has directly infringed the ‘189 Patent by making, deploying,

testing, using, providing, monetizing, and licensing the Nexidia Accused Products.

         150. Nexidia directly infringes the ‘189 Patent by making, using, selling,

offering for sale, and/or importing the Accused Products that include the media (e.g.

audio or video) marking, tagging, labeling, indexing, searching and displaying

functionality.

         151. For example, the Nexidia Accused Products practice each and every

step of claim 1 when performing a method for matching a query to a portion of

media.

         152. The Nexidia Accused Products receive a query relating to media of

interest (e.g. audio or video content). For example, Nexidia Search allows users to

search for a particular spoken word or phrase.

         153. The Nexidia Accused Products search, based upon the query, a plurality



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                     46
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 47 of 54




of annotation values corresponding to a portion of a media item to identify an

annotation value matching the query and identify a start time in a media stream

corresponding to the identified annotation value and return the identified media start

time in response to the query. An example of query results identifying a media start

times is shown below:




        154. Defendant’s infringing conduct described in this Count has damaged

Eureka. Nexidia is liable to Eureka in an amount that adequately compensates it for

infringement, which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

        COUNT 2 - INFRINGEMENT OF U.S. PATENT NO. 6,173,287

        155. Eureka realleges and incorporates by reference the allegations set forth

in the preceding paragraphs as if set forth in this Count.

EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                      47
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 48 of 54




        156. Eureka is the owner, by assignment, of U.S. Patent No. 6,173,287, titled

“Technique for Ranking Multimedia Annotations of Interest.”

        157. As the owner of the ‘287 Patent, Eureka holds all substantial rights in

and under the ‘287 Patent, including the right to grant sublicenses, exclude others,

and to enforce, sue, and recover damages for past and future infringement.

        158. The United States Patent Office granted the ‘287 Patent on January 9,

2001.

        159. The ‘287 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code after a complete examination by

the Patent Office.

        160. Nexidia has been practicing one or more claims of the ‘287 Patent,

including at least claims 1-4, 6, 7, and 10 by making, using, offering for sale,

monetizing, selling, and/or importing the Accused Products that provide

functionality including indexing, annotating, labeling, tagging, coding, and the

ability to query and display media content.

        161. Nexidia has directly infringed the ‘287 Patent by deploying, testing,

using, monetizing, and operating Nexidia Accused Products.

        162. Nexidia directly infringes the ‘287 Patent by making, selling, offering

for sale, and importing the Accused Products.

        163. For example, the Accused Products practice each and every step of



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                     48
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 49 of 54




claim 1 by performing the method of accessing an item of interest (e.g., a particular

word or phrase) within a particular one of a plurality of stored representations of data

(e.g., audio content or files).

        164. The Nexidia Accused products search a plurality of stored annotations

corresponding to different items within the plurality of stored representations of data

to locate an annotation of interest corresponding to the item of interest. For example,

Nexidia Search identifies an annotation of interest (e.g., a particular instance of a

spoken word) from among the audio files. A particular keyword has an associated

data identifier (e.g., the textual representation) and an associated location identifier

(e.g., a timestamp).

        165. The Nexidia Accused Products search a plurality of stored data

identifiers associated with the plurality of stored annotations to locate the associated

data identifier and an associated address identifier, the associated address identifier

corresponding to an address of the particular one of the plurality of stored

representations of data within the plurality of stored representations of data. For

example, Nexidia Search identifies a particular instance, keyword, or label from a

multitude of possible instances, keywords, or labels and locates an associated data

identifier (e.g., the textual representation) and an associated address identifier.

        166. The Nexidia Accused Products access the item of interest at the

location of interest using the associated address identifier and associated location



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         49
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 50 of 54




identifier. For example, Nexidia Search accesses the media item of interest at the

location of interest using a name and bin for each media stream of interest and a

timestamp or other code indicating a particular position in an audio or video timeline.

        167. As a result of Nexidia’s infringing conduct described in this Count,

Eureka has been damaged.            Defendant is liable to Eureka in an amount that

adequately compensates it for Defendant’s infringement, which, by law, can be no

less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

        COUNT 3 - INFRINGEMENT OF U.S. PATENT NO. 6,332,144

        168. Eureka realleges and incorporates by reference the allegations set forth

in the preceding paragraphs as if set forth in this Count.

        169. Eureka is the owner, by assignment, of U.S. Patent No. 6,332,144, titled

“Technique for Annotating Media.”

        170. As the owner of the ‘144 Patent, Eureka holds all substantial rights in

and under the ‘144 Patent, including the right to grant sublicenses, exclude others,

and to enforce, sue, and recover damages for past and future infringement.

        171. The United States Patent Office granted the ‘144 Patent on December

18, 2001.

        172. The ‘144 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code after a complete examination by



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       50
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 51 of 54




the Patent Office.

        173. Nexidia has been practicing one or more claims of the ‘144 Patent,

including at least claims 1-5, 11, 13, 14, and 15 by making, using, offering for sale,

monetizing, selling, and/or importing the Nexidia Accused Products that provide

functionality including indexing, annotating, labeling, tagging, coding, and the

ability to search (query), probabilistically analyze and measure and display media.

        174. Nexidia has directly infringed the ‘144 Patent by deploying, testing,

using, monetizing, and operating the Nexidia Accused Products.

        175. Nexidia directly infringes the ‘144 Patent by making, selling, offering

for sale, and importing the Accused Products.

        176. The Nexidia Accused Products use methods for accessing an item of

interest (e.g., a spoken word or phrase) within a particular one of a plurality of stored

representations of data (e.g., audio or video).

        177. The Nexidia Accused Products practice each and every element of

claim 1 by performing a method for annotating media comprising the steps of

identifying one or more particular times within a period defined by start/end times

within a media content stream at which content corresponds to an annotation value,

associating the annotation value with the identified time(s), and identifying a

probability representing accuracy of the annotation value corresponding to the

identified time(s).



EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                         51
          Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 52 of 54




       178. For example, Nexidia Search performs a method for phonetically

indexing audible dialog in audio files (annotating media) by identifying and

associating one or more particular times corresponding with dialogue within a media

stream.

       179. Further with respect to claim 1, Nexidia Search identifies a probability

representing a measure of confidence in accuracy of an annotation value at one or

more particular times.

       180.     Nexidia Search provides a score indicating the probability that a clip

matches the query terms:




        181. As a result of Nexidia’s infringing conduct described in this Count,

Eureka has been damaged.            Defendant is liable to Eureka in an amount that

adequately compensates it for Defendant’s infringement, which, by law, can be no

less than a reasonable royalty, together with interest and costs as fixed by this Court

EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                       52
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 53 of 54




under 35 U.S.C. § 284.

                                 PRAYER FOR RELIEF

       Eureka prays for the following relief:

       a) A judgment be entered that Defendant has directly infringed one or more

           claims of the Asserted Patents;

       b) A judgment be entered that the Asserted Patents are valid and

           enforceable;

       c) Eureka be awarded damages adequate to compensate for Defendant’s

           infringement up until the date such judgment is entered, including

           prejudgment and post-judgment interest, costs, and disbursements as

           justified under 35 U.S.C. § 284 and, if necessary, to adequately

           compensate Eureka for Defendant’s infringement, an accounting;

       d) A judgment that Eureka be awarded attorneys’ fees, costs, and expenses

           incurred in prosecuting this action; and

       e) A judgment that Eureka be awarded such further relief at law or in equity

           as the Court deems just and proper.

                             DEMAND FOR JURY TRIAL

       Eureka Database Solutions, LLC demands trial by jury for all issues so

triable pursuant to Fed. R. Civ. P. 38(b) and Civil L.R. 3-6(a).




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA                    53
         Case 6:20-cv-00197-ADA Document 1 Filed 03/18/20 Page 54 of 54




 March 18, 2020



                                      By

                                      Cabrach J. Connor
                                      Texas Bar No. 24036390
                                      cab@connorkudlaclee.com
                                      Jennifer Tatum Lee
                                      Texas Bar No. 24046950
                                      jennifer@connorkudlaclee.com
                                      CONNOR KUDLAC LEE PLLC
                                      609 Castle Ridge Road, Suite 450
                                      Austin, TX 78746
                                      Telephone: 512.777.1254
                                      Facsimile: 888.387.1134

                                      Attorneys for Plaintiff
                                      Eureka Database Solutions, LLC




EUREKA’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT - NEXIDIA             54
